Case 2:19-cv-04980-AB-SK Document 206-1 Filed 10/06/20 Page 1of3 Page ID #:3162

United States District Court
Central District of California

Nomadix, Inc., } Premium: $13,746.38
Plaintiffs, } Bond Number: 41432603
Case #: 2:19-cv-04980-AB (FFMx)
ORDER GRANTING PLAINTIFF'S
MOTION FOR ATTORNEYS’ FEES
AND COSTS [DKT.NOS. 146, 148,

152]
GUEST-TEK INTERACTIVE }
ENTERTAINMENT LTD., }
Defendants.

WHEREAS, the Plaintiff desires to give an Undertaking of Corporate Surety on Appeal

Now, Therefore, the undersigned, Platte River Insurance Company., a corporation organized and existing under
and by virtue of the laws of the State of Nebraska, and authorized to transact the business of Surety in the State
of California, does hereby obligate itself, its successors and assigns to Defendant under said statutory
obligations in the sum of _One Million Three Hundred Seventy Four Thousand Six Hundred Thrity Seven
Dotlars 50/100 ($1,374,637.50)

In Testimony Whereof, the said Surety has caused these presents to be executed and its corporate seal
attached by its duly authorized attorney-in-fact at Canoga Park California,
on this 6"_ day of __ October , 2020

Platte River Insurance Company.

By

Gabby Acosta Attorney-in-Fact

SURETY ADDRESS FOR SERVICE:
Platte River Insurance Company

2121 North California Blvd Suite 300
Walnut Creek CA 94596
   

Case. 2:19-cv-04980-AB-SK., Document 206-1. Filed: 10/06/20 ‘Page 2 of

Til 1 = Tey Pete 2 eNO) bef
, eal : el

 

   

5 PLATTE RIVER INSURANCE COMPANY 41432603
: POWER OF ATTORNEY

; KNOW ALL MEN BY THESE PRESENTS, That the PLATTE RIVER INSURANCE COMPANY. a corporation of the State of Nebraska, having
<=) its pumempal offices in the City ot Middleton, Wisconsin, does make, constitute and appoint

——--—-——- ABEL ACOSTA; GABBY ACOSTA, HOPE E OLSEN; RM. FRIEDIK; ESTER A. RAMIREZ-SADUSKY, ESTEBAN FLORES

 

Its true and lawful Attorney(s)-1m-fact, to make, execute, seal and deliver for and on its behalf. as surety, and as its act and deed, any and all bonds, undertakings
and coulracts of suretyship, provided that no bond o1 undertaking o1 contract of suretyship executed under this authomty shall exceed in amount the sum of

 

renesancnenenennanmnnnnmnannn ALL WRITTEN INSTRUMENTS IN AN AMOUNT NOT TO EXCEED: $20,000,000.00 .------—---—

i This Power of Attormey 1s granted and 1s signed and sealed by facsimile under and by the authonty of the following Resolution adopted by the Board ot
2 Directors of PLATTE RIVER INSURANCE COMPANY at a meeting duly called and held on the 8th day of January, 2002

“RESOLVED. that the President. Executive Vice President, Vice President, Secretar ¥ on Treasurer, acting individually o1 otherwise, be and they hereby
aie granted the power and authortzation to appoint by a Power of Attorney for the purposes only of executing and attesting bonds and undertakings. and
othei writings obligatory in the natuic thereof, one or more resident vice-presidents, assistant secietanes and attorney(s)-in-fact, each appointee to have
the poweis and duties usual to such offices to the business of this company, the signature of such officets and seal of the Company may be affixed to any
such powel of attorney ot to any certificate relating thereto by facsumile, and any such powe1 of attomey ot certificate bearing such facsimile signatures
or facsimule seal shall be valid and binding upon the Company, and any such power so executed and certified by facsmule signatures and tacsimile seal
shall be valid and binding upon the Company m the future with respect to any bond o1 undertaking o1 other wntng obligatory in the nature thereof to
which it 1s attached Any such appointment may be revoked, fot cause, or without cause, by any of said officers, at any time”

Tn connection with obligations m favor of the Flo1ida Depattment of Transportation only, it 1s agreed that the power and authority hereby given to the
Attomey-in-Fact includes any and all consents for the release of retained percentages and/o1 final estrmates on engineering and constiuction contracts
required by the State of Flotxda Department of Tianspoitation It is fully understood that consenting to the State of Florida Department of Transportation
making payment of the final estimate to the Contractor and/or its assignee, shall not reheve this surety company of any of its obligations undet its bond

In connection with obligations in favor of the Kentucky Department of Highways only, it 1s agreed that the power and authority hereby given to the
Attorney-in-Fact cannot be modrfied o1 revoked unless prior written personal notice of such intent has been given to the Commissioner — Department of
Highways of the Commonsvealth of Kentucky at least thity (30) days pnor to the modification o1 revocation

IN WITNESS WHEREOF, the PLATTE RIVER INSURANCE COMPANY has caused these presents to be signed by its office: undersigned and tts
corporate seal to be hereto affixed duly attested, this 31d day of May, 2017

ste \- f Piped

Join E Rzepinski
Vice President, Treasurer & CFO

doorman ony Hasna?

Suzanne M_ Broadbent
Assistant Secretary

STATE OF WISCONSIN 4 58
COUNTY OF DANE }

On the 374 day of May 2017 before me personally came Stephen J. Sills, to me known, who being by me duly sworn, did depose and say that he resides
in the County of New York, State of New York, that he is President of PLATTE RIVER INSURANCE COMPANY, the corporation described mm and
which executed the above instiument, that he knows the seal of the said corporation, that the seal atfixed to said mstrument is such corporate seal, that it
was so affixed by order of the Board of Duectors of said corporation and that he signed his name thereto by like order

PLATTE RIVER INSURANCE COMPANY

MA MA

Stephen J Sills
CEO & President

 

he tar
gar? a
i Peon 4 l noe 4. Tage ha_
4 a ee zi David J Regele
STATE OF WISCONSIN ] << Prenat Notary Public, Dane Co , WI
COUNTY OF DANE : My Commission Is Permanent

 

——— I, the undersigned, duly elected to the office stated below, now the mcumbent i PLATTE RIVER INSURANCE COMPANY a Nebraska
== Co1potation, authonzed to make this certificate. DO HEREBY CERTIFY that the toregoimg attached Power of Attomey remains in full foice and has
= not been revoked, and furthermore, that the Resolution of the Board of Directors, set forth in the Powet of Attomey 1s now im force

 

 

Pia) Signed and sealed at the City of Middleton, State of Wisconsin this 6th day of _ October , 20_20
a font, Bctataa (ais
= ge panne A
4. att { {
(Poa {) SEAL) i Antomo Celi
r Slee é Gene1al Counsel, Vice President & Seccretary

THES DOCUMENT IS NOT VALID UNLESS PRINIED ON GREEN SHADED BACKGROUND WITH 4 RED SERIAL NUMBER IN THE UPPER RIGHT HAND
PR-PO« (Rev 10-2017)

 
     

lit te al

 

3 Page ID #3163.

 

 

 
Case 2:19-cv-04980-AB-SK Document 206-1 Filed 10/06/20 Page 3o0f3 Page ID #:3164

 

 

 
  
 

  

CALIFORNIA ALL- PURPOSE
CERTIFICATE OF ACKNOWLEDGMENT

  
 

 

A notary public or other officer completing this certificate verifies only the identity
of the individual who signed the document to which this certificate is attached,

and not the truthfulness, accuracy, or validity of that document.

 
 
   
 

 

 
 

 

 

 

State of California

       
 

County of Los Angeles }

On LOfte-Aoan before me, __ Cristina Barjollo-Notary Public ,
_ {Here insert name and fille of the officer)

personally appeared __. Gabby Acosta “Atbomey In Fact

who proved to me on the basis of satisfactory evidence to be the person(s/'whose
name{é} is/aré subscribed to the within instrument and acknowledged to me that
pe/sheltbéy executed the same in bisiher/thett authorized capacity(ipsf, and that by

piSineritpéir signature{s} on the instrument the person(s7, or the entity upon behalf of
which the person(s¥ acted, executed the instrument.

        
   
   
   
   
 

| certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.

  
   
 

       
 
   
 

  

= at Dh ES
CRISTINA BARJOLLO
Nolary Public - California
Log Anagies County
Commission # 2291152
My Comm, sDer5.2021 #

th SPER F

    
 

    
 

 
 
 

i
z
i

WITNESS my hand and official seal.

Notary Public Signature i (Notary Public Seal)

| . INSTRUCTIONS FOR COMPLETING THIS FORM i
ADDITIONAL OPTIONAL IN FO RMATION This form complies with current California statutes regarding notary wording and,

if needed, should be completed and attached to the document. Acknowledgments

DESCRIPTION OF THE ATTACHED DOCUMENT
fiom other states may be completed for documents being sent to that state so long

as the wording does not require the California notary to violate Catiforna notary

     

   

   

     

        

ye

  

 
    
   
 

 

 
   
    
  

law,
State and County information must be the State and County where the document

signer(s) personally appeared before the notary public for acknowledgment.

Date of notarization must be the date that the signer(s) personally appeared which
must alsa be the same date the acknowledgment is completed.

The notary public must print his or her name as it appears within his or hey
commission followed by a comma and then your title (notary pubiic).

Print the name(s) of document signer(s) who personally appear al the time of
notarization.

Indicate the correct singular or plural forms by crossing off incorrect forms (iz.
he/she/they is /are ) or circling the correct forss. Failure to correctly indicate this
information may lead to rejection of document recording.

The notary seal impression must be clear and photographically reproducible.
Impression must not cover text or lines. If seal impression smudges, re-seai if a
sufficient urea pennits, otherwise complete a different acknowledgment form.
Signature of the notary public must match the signature on file with the office of

   

 

   

(Title or description of attached document)

 
      

 

   

(Tide or descripticn of attached decument continued)

 
   
 

Number of Pages Decument Date

 
 

 

   

 

 

 
 

CAPACITY CLAIMED BY THE SIGNER

GC Individual (s)
O Corporate Officer

        
     
      

        
  

C) Partner( 8) the county clerk.

QO Attorney-in-Fact & Additional information is not required but could help to ensure this |
( Trustee(s) acknowledgment is not misused or attached to a different document. |
. ‘+ Indicate title or type of attached document, number of pages and date.

 

Indicate the capacity claimed by the signer. If the claimed capacity is a
corporate officer, indicate the title (i.e, CEO, CFO, Secretary).

Securely attach this document to the signed document with a staple.

    

 

Title) —
(q Other :

  
